DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement submitted on 2/12/2021 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 25-37 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claim 25, the best prior art found during the prosecution of the present application, Foti et al. (U.S. Patent Application Publication No. 2014/0086144 A1) (hereinafter Foti) and Youn et al. (U.S. Patent Application Publication No. 2020/0084744 A1) (hereinafter Youn), fails to disclose, teach, or suggest the limitations of identify, as a requesting provider, one in a set of two or more Machine Type Communication (MTC) Service Provider (SP) networks that are commonly associated with the one or more WCDs and external to the WCN; restricting application of the configuration action by the one or more further network nodes to the requesting provider in combination with and in the context of all of the other limitations in claim 25.
Considering claim 25, the best prior art found during the prosecution of the present application, Foti and Youn, fails to disclose, teach, or suggest the limitations of each internal identifier used to identify a corresponding one of the one or more WCDs within the WCN for authentication and access control, and each internal identifier having a corresponding set of external identifiers, with each external identifier in the corresponding set of external identifiers corresponding to one of the MTC SP networks in the set of two or more MTC SP networks and used by the corresponding MTC SP network to identify a corresponding MTC application accessible via the WCD, when using the WCN as an access network between the WCD and the corresponding MTC SP network; filter the one or more sets of external identifiers corresponding to the one or more internal identifiers, to produce a filtered subset that includes only the external identifiers that correspond to the specified MTC SP network and are therefore referred to as involved external identifiers; and enable the further network node that receives the outgoing message to apply the configuration action only for the specified MTC SP network and thereby prevent the configuration action from affecting behavior of the WCN with respect to the other MTC SP network or networks in the set of two or more MTC SP networks, for the one or more WCDs
 in combination with and in the context of all of the other limitations in claim 31.
Considering claims 34 and 36, the best prior art found during the prosecution of the present application, Foti and Youn, fails to disclose, teach, or suggest the limitations of the first message including a provider-specific internal identifier corresponding to one in a set of two or more Machine Type Communication (MTC) Service Provider (SP) networks that are commonly associated with the one or more WCDs and external to the WCN; and restricting application of the configuration action as a function of the provider-specific internal identifier, such that the configuration action affects the behavior of the WCN with respect to the MTC SP network corresponding to the provider-specific internal identifier but not with respect to the one or more other MTC SP networks in the set of two or more MTC SP networks in combination with and in the context of all of the other limitations in claims 34 and 36.
Claims 26-20, 32, 33, 35, and 37 are also allowed by virtue of their dependency on claims 25, 31, 34, and 36.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Muhanna et al. (U.S. Patent Application Publication No. 2013/0017827 A1) discloses M2M services enablement architecture for cellular access networks;
Jain et al. (U.S. Patent Application Publication No. 2013/0083653 A1) discloses a mechanism to prevent load in 3GPP network due to MTC device triggers;
Kim et al. (U.S. Patent Application Publication No. 2013/0182644 A1) discloses a control method and device based on multiple priorities in wireless communication system; and
Ungvari et al. (U.S. Patent Application Publication No. 2013/0196630 A1) discloses lawful intercept without mobile station international subscriber directory number.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642